United States Court of Appeals
                              FOR THE EIGHTH CIRCUIT

                                    ___________

                                    No. 95-4041
                                    ___________


Bonnie McCaslin,                         *
                                         *
              Appellant,                 *
                                         *
     v.                                  *
                                         *
Charles Campbell, County                 *
Attorney of York County;                 *
County of York, Nebraska;                *
Sgt. Rathje, York City Police            *   Appeal from the United States
Department; Housing Authority            *   District Court for the
of the City of York; York                *   District of Nebraska.
Police Department; Kerri                 *
Naber, Administrative Asst. of           *         [UNPUBLISHED]
York Housing Authority; Robert           *
Sylvester, Administrator of              *
York Housing Authority; John             *
Does, in their official and              *
individual capacities,                   *
                                         *
              Appellees.                 *


                                    ___________

                     Submitted: March 11, 1997

                            Filed: April 2, 1997
                                    ___________

Before McMILLIAN, WOLLMAN, and HANSEN, Circuit Judges.
                               ___________

PER CURIAM.
     Bonnie McCaslin appeals from the district court's1 order dismissing
certain claims as frivolous, and dismissing another claim under Federal
Rule of Civil Procedure 12(b)(6), in this 42 U.S.C. § 1983 action.             We
affirm.


     In her complaint, McCaslin raised twelve "grounds" for relief, eleven
of which related to her conviction and sentence for perjury.         As to these
eleven grounds, the district court concluded they were barred under Heck
v. Humphrey, 512 U.S. 477, 486-87 (1994) (§ 1983 damages claim which would
necessarily imply invalidity of conviction or sentence must be dismissed
unless conviction has already been invalidated), and dismissed them without
prejudice under 28 U.S.C. § 1915(d).      We conclude the district court did
not abuse its discretion in its dismissal of these claims.         See Denton v.
Hernandez, 504 U.S. 25, 33 (1992) (abuse-of-discretion standard of review
for § 1915(d) dismissal).


     In her twelfth ground, McCaslin alleged that personnel from the
Housing Authority of the City of York, Nebraska, released social security
account information without her consent.        McCaslin sought only damages.
Conducting an initial review pursuant to its Local Rule 83.10, the district
court noted deficiencies in the pleading of this ground, and twice granted
McCaslin leave to amend her complaint to cure the deficiencies.                In
subsequent   amended   complaints,   McCaslin   specified   that    the   Housing
Authority had released her social security number, bank account numbers,
driver's license information, previous landlords, personal references,
previous criminal record, and previous names.       She also alleged that the
Housing Authority was a federal actor because it received federal funds,
and she identified two defendants who had obtained




     1
      The Honorable Richard G. Kopf, United States District Judge
for the District of Nebraska.

                                      2
financial    documents     pertaining    to   McCaslin      from   a     bank   without
authorization.      McCaslin claimed the disclosure violated the Social
Security Act, 42 U.S.C. § 1306(a); the Privacy Act, 5 U.S.C. § 552a; and
the Freedom of Information Act (FOIA), 5 U.S.C. § 552(b)(6).


      The district court dismissed as frivolous both the Social Security
Act claim, because the Act did not provide a private right of action for
an unauthorized disclosure of information, and the FOIA claim, because the
Housing Authority was not a federal agency and individuals were not proper
defendants under the Privacy Act.         The district court also dismissed as
frivolous her claims against the Housing Authority, the county, and two
individuals, concluding that McCaslin had failed to allege sufficient facts
of their personal involvement.


      The district court found not frivolous, however, allegations that two
other defendants violated her privacy rights; the court ordered issuance
of summons upon them and informed them that no response, other than entry
of   appearance, was required until further notice.                After those two
defendants had been served, the district court dismissed the complaint for
failure to state a claim, noting that McCaslin had received full notice of
the insufficiency of her complaint and a meaningful opportunity to respond
through two amended complaints.         The district court concluded that there
is   no   constitutional    violation    where   the    government's      interest    in
disclosing    information    for   the    purpose      of   conducting     a    criminal
investigation outweighs private interests, and that here the information
was disclosed only to local authorities investigating a suspected fraud and
was the type of information necessary to carry out a fraud investigation.
McCaslin appeals.




                                          3
     With respect to the sua sponte Rule 12(b)(6) dismissal, which
preceded any responsive pleading, we have held that the Nebraska district
court's procedures for issuing a summons, staying defendant's required
response, and then dismissing for failure to state a claim do not comply
with the Federal Rules of Civil Procedure.               See Porter v. Fox, 99 F.3d 271,
273-74 (8th Cir. 1996) (per curiam).                Because the district court decided
this case before we issued Porter, however, we address the remaining issue
on the merits.


     The Constitution protects individuals against invasion of their
privacy by the government.             See Whalen v. Roe, 429 U.S. 589, 598-602
(1977).   "Th[e] protection against public dissemination of information is
limited and extends only to highly personal matters representing `the most
intimate aspects of human affairs.'"                Eagle v. Morgan, 88 F.3d 620, 625
(8th Cir. 1996) (quoted case omitted); see McNally v. Pulitzer Publ'g Co.,
532 F.2d 69, 76-77 (8th Cir.), cert. denied, 429 U.S. 855 (1976).                             The
disclosed    information     "must     be     either    a   shocking      degradation    or    an
egregious humiliation . . . to further some specific state interest, or a
flagrant bre[a]ch of a pledge of confidentiality which was instrumental in
obtaining the personal information."               Alexander v. Peffer, 993 F.2d 1348,
1350 (8th Cir. 1993).      We agree with the district court that McCaslin has
not asserted a constitutional violation.                First, much of the information
disclosed    was   of    public    record,      and    thus     was    not   constitutionally
protected.     See      Eagle,    88   F.3d    at     625-26.         Second,   the   remaining
information did not involve the most intimate aspects of human affairs.


     Even if the information was protected, a state official may                       disclose
intimate personal information obtained under a pledge of confidentiality
if the government demonstrates a legitimate state interest in disclosure
which is found to outweigh the threat to the




                                               4
individual's privacy interest.            See James v. City of Douglas, 941 F.2d
1539,    1544    (11th    Cir.   1991).    Based   on   the   particular   information
disclosed, the criminal investigative purpose for the disclosure, and the
recipients of the information, we conclude the government had a legitimate
interest which outweighed McCaslin's privacy interest.


        We also conclude the district court did not abuse its discretion in
denying McCaslin appointed counsel.         See Abdullah v. Gunter, 949 F.2d 1032,
1035 (8th Cir. 1991) (standard of review), cert. denied, 504 U.S. 930
(1992).


        Accordingly, we affirm the judgment of the district court.


        A true copy.


                Attest:


                     CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                            5